Matter of Cunningham v Trustees of St. Patrick's Cathedral (2019 NY Slip Op 01510)





Matter of Cunningham v Trustees of St. Patrick's Cathedral


2019 NY Slip Op 01510


Decided on March 5, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 5, 2019

Acosta, P.J., Gische, Kapnick, Gesmer, Singh, JJ.


8343 154933/16

[*1]In re Joan Sheen Cunningham, Petitioner-Respondent,
vTrustees of St. Patrick's Cathedral, et al., Respondents-Appellants.


Kelley Drye & Warren LLP, New York (John M. Callagy of counsel), for appellants.
Law Office of Steven Cohn P.C., Carle Place (Steven Cohn of counsel), for respondent.

Order and judgment (one paper), Supreme Court, New York County (Arlene P. Bluth, J.), entered June 12, 2018, after a hearing, inter alia, granting the petition for permission to remove the remains of Archbishop Fulton J. Sheen from St. Patrick's Cathedral in New York, New York, to St. Mary's Cathedral in Peoria, Illinois, unanimously affirmed, without cost.
Archbishop Sheen was born in 1895 in El Paso, Illinois and raised in Peoria. He was ordained as a priest in Peoria. In 1951 he was consecrated a Bishop of New York, where he had a beloved and prominent presence.
Archbishop Sheen passed in 1959. Five days before his death, Archbishop Sheen executed a will directing that his funeral service be held at St. Patrick's Cathedral in New York City, and that he be buried in Calvary Cemetery, the official cemetery of the Archdiocese of New York. At the time of Archbishop Sheen's death, Archbishop Terrence Cardinal Cooke of New York approached petitioner Joan Cunningham, Archbishop Sheen's closest living relative, to request permission to have Archbishop Sheen buried in a crypt beneath the high altar of St. Patrick's Cathedral. Ms. Cunningham consented.
In 2002, Bishop Daniel R. Jenky of the Diocese of Peoria, Illinois, officially opened an investigation into Archbishop Sheen's Cause for Sainthood (the Cause).
In June 2016, Ms. Cunningham sought an order to disinter the remains of Archbishop Sheen, as the family now wished to move the remains to Peoria. The Diocese of Peoria, which had spearheaded the Cause, was constructing a shrine and crypt for that purpose. The Trustees of St. Patrick's Cathedral objected to the request for disinterment on the ground that Archbishop Sheen's will directed that burial be in New York, and Ms. Cunningham had at that time consented to his burial in a crypt at St. Patrick's Cathedral.
We directed an evidentiary hearing as to the late Archbishop Sheen's wishes in the matter of his interment (see Matter of Cunningham v Trustee of St. Patrick's Cathedral, 159 AD3d 161, 164-165 [1st Dept 2018]).
Supreme Court heard testimony on Archbishop Sheen's life and his beliefs and how these factors would inform his desires with respect to the resting place of his remains. The testimony established the importance of Heaven and sainthood to Archbishop Sheen and his immediate kin, the efforts made by Bishop Jenky of the diocese that encompasses the Archbishop's hometown of Peoria to promote the Cause for his sainthood, and the apparent lack of similar efforts by the New York Diocese. Supreme Court properly found that there are good and substantial reasons to disinter Archbishop Sheen's earthly remains and transfer them to St. Mary's Cathedral in Peoria, where he made his first Holy Communion, was ordained a priest and received his first pastoral assignment, and where a shrine is proposed to be erected to honor his life's work in the Church (see Matter of Currier [Woodlawn Cemetery], 300 NY 162, 164 [1949]). This finding was warranted notwithstanding evidence that before his death, and perforce before the Cause, Archbishop Sheen expressed a desire to be buried in New York.
To the extent respondents argue that the prospect of Archbishop Sheen's sainthood is speculative and that a disinterment should not be ordered on that basis (see Cunningham, 159 AD3d at 167-168), the argument is unavailing. The court expressly allowed evidence and argument solely on the issues of the life Archbishop Sheen lived and his beliefs and how these factors would likely inform his wishes with respect to interment. While it is undisputed that burial in a crypt at St. Patrick's Cathedral is a high honor, the testimony of Archbishop Sheen's family and respondents' witness Msgr. Hilary C. Franco demonstrates that Archbishop Sheen lived with an even higher intent and purpose in mind, namely to attain Heaven and, if at all possible, sainthood.
We have considered respondents' remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 5, 2019
CLERK